DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 15, and 20 have been amended.
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated January 10, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
The claims have been amended to include, “pre-fetch a second instruction...” and a means for doing so. This feature is not shown in the figures. The figures therefore fail to comply with 37 CFR 1.83, which states, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” This feature must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, at line 10, “pre-fetch a second instruction.” The Applicant has not indicated where support for this limitation is found in the specification, nor is such support apparent to the Examiner. Accordingly, the claims do not comply with § 112(a). Claims 14, 15 and 20 have similar issues and are similarly rejected. 
Claim 14 has been amended to recite, at line 10, “a means for initiating access,” and at line 12, “a means for pre-fetching a second instruction.” The disclosure does not provide adequate structure to perform the claimed functions of initiating access and pre-fetching a second instruction. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claims 2-13 and 16-19 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 14 has been amended to recite, at line 10, “a means for initiating access,” and at line 12, “a means for pre-fetching a second instruction.” These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structures, either explicitly or inherently, to perform the initiating access or the pre-fetching. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Optimizations Enabled by a Decoupled Front-End Architecture” by Reinman et al. (hereinafter referred to as “Reinman”) in view of US Patent No. 6,119,222 by Shiell et al. (hereinafter referred to as “Shiell”). 
Regarding claim 1, Reinman discloses:
an apparatus, comprising: a unified queue having a plurality of entries, each entry configured to store information associated with at least one instruction, the information comprising...a prediction information portion... (Reinman discloses, at § 1, a processor, i.e., apparatus, that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.); 
the unified queue configured to update the prediction information portion of each entry responsive to a prediction block... (Reinman discloses, at § 1, the entries store predicted addresses from the branch predictor, which discloses updating the entries.); and
the unified queue further configured to: initiate access to an entry of the plurality of entries (Reinman discloses, at § 1, consuming the addresses in the FTQ, which discloses accessing the FTQ.); and 
pre-fetch a second instruction based on a first instruction for an instruction identified by the ...accessed entry, at an address... (Reinman discloses, at § 1, prefetching instructions based on addresses in the FTQ.).
Reinman does not explicitly disclose that the aforementioned queue entries include an identifier portion and a tag information portion, updating the tag information portion of each entry responsive to a tag and TLB block, that the aforementioned instruction is identified by an identifier portion in the entry, and that the aforementioned address is based on the tag information portion in the accessed entry.
However, Reinman does disclose:
an identifier portion that identifies instructions (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
a tag information portion, updating the tag information portion of each entry responsive to a tag and TLB block, and an address based on the tag information portion (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block and the address being based on the tag information portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman also discloses:
wherein the unified queue is configured to allocate a first entry by storing... (Reinman discloses, at § 1, storing entries in the fetch target queue (FTQ), which discloses allocating a first entry.).
Reinman does not explicitly disclose that the aforementioned storing is of an identifier associated with the at least one instruction in the identifier portion of first entry.
However, Reinman does disclose:
storing an identifier portion associated with an instruction in an entry of a queue (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 3, Reinman, as modified, discloses the elements of claim 2, as discussed above. Reinman also discloses:
wherein the unified queue is configured to receive first prediction information associated with the first entry from the prediction block and store the first prediction information in the prediction information portion of the first entry (Reinman discloses, at § 1, the FTQ has a plurality of entries that store predicted address information, which discloses receiving and storing prediction information from a predictor.).

Regarding claim 4, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman also discloses:
wherein the first prediction information is received from a first predictor having a first latency (Reinman discloses, at § 1, the predicted addresses are received from a branch predictor, which inherently has a first latency.).

Regarding claim 5, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman also discloses:
wherein: the unified queue is configured to allocate a second entry... (Reinman discloses, at § 1, storing entries in the fetch target queue (FTQ), which discloses allocating a second entry.); and 
the unified queue is further configured to receive updated first prediction information associated with the first entry from the prediction block, store the updated first prediction information in the prediction information portion of the first entry, and invalidate the second entry based on the updated first prediction information (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry.).
Reinman does not explicitly disclose that the aforementioned storing is of an identifier associated with the at least one instruction in the identifier portion of second entry.
However, Reinman does disclose:
storing an identifier portion associated with an instruction in an entry of a queue (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, Reinman, as modified, discloses the elements of claim 5, as discussed above. Reinman also discloses:
...a second predictor, the second predictor having a second latency longer than the first latency (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
Reinman does not explicitly disclose wherein the updated first prediction information is received from the aforementioned second, longer latency predictor. 
However, Reinman does disclose:
providing a more accurate prediction with a lower latency predictor (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 7, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured to request that the tag and TLB block provide first tag information associated with the first entry in response to storing the first prediction information in the prediction information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
request that the tag and TLB block provide first tag information associated with the first entry in response to storing the first prediction information in the prediction information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a TLB translating logical addresses that have been predicted to physical addresses, which is predicated upon the logical addresses first being predicted.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Reinman, as modified, discloses the elements of claim 7, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured to receive the first tag information from the tag and TLB block and store the first tag information in the tag information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
wherein the unified queue is configured to receive the first tag information from the tag and TLB block and store the first tag information in the tag information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 9, Reinman, as modified, discloses the elements of claim 8, as discussed above. Reinman also discloses:
wherein the unified queue is configured to request that a data access block retrieve at least one instruction associated with the first entry... (Reinman discloses, at § 1, the instructions that correspond to the predicted addresses are to be fetched, i.e., retrieved.).
Reinman does not explicitly disclose that the aforementioned retrieving is in response to storing the first tag information in the tag information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
in response to storing the first tag information in the tag information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which is a predicate to fetching the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Reinman, as modified, discloses the elements of claim 7, as discussed above. Reinman also discloses:
where in the unified queue is configured to request that a data access block retrieve at least one instruction associated with the first entry... (Reinman discloses, at § 1, the instructions that correspond to the predicted addresses are to be fetched, i.e., retrieved.).
Reinman does not explicitly disclose that the aforementioned retrieving is in response to storing the first prediction information in the prediction information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
the first prediction information in the prediction information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a TLB translating logical addresses that have been predicted to physical addresses, which is predicated upon the logical addresses first being predicted.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 12, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman also discloses:
integrated into an integrated circuit (IC) (Reinman discloses, at § 1, a processor, which discloses an IC.).

Regarding claim 13, Reinman, as modified, discloses the elements of claim 12, as discussed above. Reinman also discloses:
Integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter (Reinman discloses, at § 1, a PC, which discloses a computer.).

Regarding claim 14, Reinman discloses:
an apparatus, comprising: a means for queueing, the means for queueing having a plurality of entries, each entry configured to store information associated with at least one instruction, the information comprising... a prediction information portion... –Examiner’s note—The means for queueing invokes § 112(f) and is limited to the unified queue and scheduler described, e.g., at ¶ [0023] of the specification, and equivalents.--(Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.); 
the means for queueing configured to update the prediction information portion of each entry responsive to a means for prediction –Examiner’s note—The means for prediction invokes § 112(f) and is limited to the branch prediction block described, e.g., at ¶ [0024] of the specification, and equivalents.-- (Reinman discloses, at § 1, the entries store predicted addresses from the branch predictor, which discloses updating the entries.); and
a means for initiating access of an entry of the plurality of entries in the means for queueing –Examiner’s Note-- this element invokes 35 USC § 112(f). As adequate structure has not been identified in the specification for performing the claimed function, the means is interpreted for the purpose of examination as any known structure implemented in hardware, software, or combination of the two that initiates access of an entry.  (Reinman discloses, at § 1, consuming the addresses in the FTQ, which discloses accessing the FTQ.); and 
a means for pre-fetching a second instruction based on a first instruction identified by the ... accessed entry, at an address ... –Examiner’s Note-- this element invokes 35 USC § 112(f). As adequate structure has not been identified in the specification for performing the claimed function, the means is interpreted for the purpose of examination as any known structure implemented in hardware, software, or combination of the two that pre-fetches. (Reinman discloses, at § 1, prefetching instructions based on addresses in the FTQ.).
Reinman does not explicitly disclose that the aforementioned queue entries include an identifier portion and a tag information portion, the means for queueing further is configured to update the tag information portion of each entry responsive to a means for providing tag information that the aforementioned instruction is identified by an identifier portion in the entry, and that the aforementioned address is based on the tag information portion in the accessed entry.
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
a tag information portion and updating the tag information portion of each entry responsive to a means for providing tag information, and an address based on the tag information portion –Examiner’s note—The means for providing tag information invokes § 112(f) and is limited to the tag and TLB block described, e.g., at ¶ [0025] of the specification, and equivalents.-- (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block and the address being based on the tag information portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 15, Reinman also discloses:
a method, comprising...receiving a first prediction associated with the first instruction and storing the first prediction in the first entry... (Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.);
Reinman does not explicitly disclose receiving an identifier associated with a first instruction at a unified queue; storing the identifier in a first entry of the unified queue; receiving first tag and translation information associated with the first instruction; storing the first tag and translation information in the first entry, and that the aforementioned address is based on the first tag information portion in the first entry.
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include receiving and storing the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
receiving and storing first tag and translation information associated with the first instruction in the first entry, and an address based on the tag information portion (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block and the address being based on the tag information portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Reinman, as modified, discloses the elements of claim 15, as discussed above. Reinman also discloses:
receiving an updated first prediction associated with the first instruction (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry.).

Regarding claim 17, Reinman, as modified, discloses the elements of claim 15, as discussed above. Reinman also discloses:
wherein the first prediction is received from a first predictor having a first latency (Reinman discloses, at § 1, the predicted addresses are received from a branch predictor, which inherently has a first latency.);
...a second predictor, the second predictor having a second latency longer than the first latency (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
Reinman does not explicitly disclose wherein the updated first prediction is received from the aforementioned second, longer latency predictor. 
However, Reinman does disclose:
providing a more accurate prediction with a lower latency predictor (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 18, Reinman, as modified, discloses the elements of claim 16, as discussed above. Reinman also discloses:
replacing the first prediction with the updated first prediction in the first entry and taking corrective action in the unified queue, in response to the updated first prediction associated with the first instruction conflicting with the first prediction stored in the first entry; and retaining the first prediction in the first entry, in response to the updated first prediction associated with the first instruction not conflicting with the first prediction stored in the first entry (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry, which discloses that when no mispredict is detected, no flush occurs, i.e., the entries are retained.).

Regarding claim 19, Reinman, as modified, discloses the elements of claim 18, as discussed above. Reinman also discloses:
wherein the corrective action comprises invalidating all entries of the unified queue that are newer than the first entry which received the updated first prediction (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry, which discloses that when no mispredict is detected, no flush occurs, i.e., the entries are retained.).

Regarding claim 20, Reinman discloses:
a non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to...receive a first prediction associated with the first instruction and store the first prediction in the first entry (Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion. Reinman also discloses, at § 6, implementing the processor in a simulator, which discloses non-transitory computer-readable storage media with instructions.);
Reinman does not explicitly disclose receiving an identifier associated with at least a first instruction at a unified queue; storing the identifier in a first entry of the unified queue; receiving first tag and translation information associated with the first instruction; storing the first tag and translation information in the first entry, and that the aforementioned address is based on the first tag information portion in the first entry..
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include receiving and storing the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
receiving and storing first tag and translation information associated with the first instruction in the first entry, and an address based on the tag information portion (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block and the address being based on the tag information portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reinman in view of Shiell in view of US Publication No. 2005/0108508 by Hebda et al. (hereinafter referred to as “Hebda”).
Regarding claim 11, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured as a circular buffer, and wherein the unified queue further comprises a free pointer, a prediction pointer, a tag pointer, and a data pointer. 
However, in the same field of endeavor (e.g., instruction reading) Hebda discloses:
wherein the unified queue is configured as a circular buffer, and wherein the unified queue further comprises a free pointer, a prediction pointer...(Hebda discloses, at ¶ [0022], a circular queue with a write pointer to the next open location, i.e., free pointer, and next UIP pointer, i.e., a prediction pointer, since the next UIP is a predicted next instruction to read, i.e., target.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to be implemented as a circular queue having a free and prediction pointer because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also, in the same field of endeavor (e.g., instruction fetching) Shiell discloses:
a tag pointer and a data pointer (Shiell discloses, at col. 9, line 67-col. 10, line 3, a tag field, which discloses a tag pointer and, at col. 7, lines 24-27, a fetch pointer, i.e., data pointer.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ, as modified by Hebda, to include a tag pointer and data pointer because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 8 of the response filed April 29, 2022 (“response”), the Applicant argues, “the "tag information portion" can contain "address translation information" that, per the claims, must be able to be updated for an "entry" in the "unified queue."”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that the claimed tag information portion can contain address translation information. However, the claims neither recite nor require that the tag information portion actually does contain address translation information. Therefore, the Applicant is arguing claims that are narrower than the claims that are actually presented. Said another way, the Applicant is arguing limitations from the specification. If the Applicant wishes to have the features being argued examined, the Applicant is invited to amend the claims to include such features. 

On page 8 of the response the Applicant argues, “To make clear that the "unified queue" and its "update[] [ing] the tag information portion" is decoupled from a prefetch operation, claim 1 has been amended to also further include that the "unified queue" is "configured to" "initiate access to an entry of the plurality of entries."”
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that the claims do not recite “decouple.” Furthermore, it is not apparent how a queue being configured to initiate access to its entries is relevant to a queue to be related to decoupling. The Examiner submits that being configured to access entries is practically an inherent feature of queues, in that a queue which is not configured to access its entries would be useless. Therefore, the Applicant’s arguments are deemed unpersuasive.
The Examiner also notes that while claim 1 and 14 recite updating the tag information, claims 15 and 20 do not. Therefore, even if the Applicant’s arguments were persuasive regarding claims 1 and 14, the arguments could not be persuasive with regard to claims 15 and 20. 

On page 10 of the response the Applicant argues, “Applicant respectfully traverses the rejection, because the "BTB 56" in Figure 2 of Shiell does not include the "TLB" that translates a logical address to a physical address as stated on page 3 of the Final Office Action. As discussed at column 9, lines 1-3 and shown in Figure 2 of Shiell, the "BTB 56" is a separate circuit from the "prefetch control logic 23." The "prefetch control logic 23" "initiates the appropriate prefetches in response to information received from the BTB 56." Shiell, col. 9, 11. 7-8. The "prefetch control logic 23" is similar to the prefetch function of the "unified queue ... 112" in Figure 1 of the present Application that is decoupled from the prediction function in claim 1. The Final Office Action is in essence equating functionality of "unified queue" in claim 1 of "update[l[ingl the tag information portion of each entry responsive to a tag and TLB block" to functionality in the "BTB 56" of Shiell. Emphasis added. However, as stated in column 9, lines 15-19 of Shiell, "if the prefetch address stored in BTB 56 are logical addresses, prefetch control logic 23 may include a micro-TLB ... for translating these logical prefetch addresses into physical addresses." Emphasis added. Thus, the "BTB 56" in Shiell is not translating "these logical prefetch addresses into physical addresses." Id. Thus, the proposed modification in the Final Office Action of functionality in the "BTB 56" in Shiell with the "FTQ" or "FTB" in Reinman is not proper, because the "BTB 56" in Shiell does not perform the "translat[ion] [of] these logical prefetch addresses into physical addresses" that is stated in Shiell as being performed by the "prefetch control logic 23." MPEP §2143.03. Thus, Applicant respectfully requests this rejection be withdrawn for at least this additional reason.”  
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that the Applicant is arguing features not found in the claims. That is, the claims neither recite nor require translating logical addresses into physical addresses. Given the breadth of the claim language, storing physical addresses in the BTB, as disclosed by the cited portions of Shiell, teaches the claimed features of updating the tag information portion.
Furthermore, the Applicant argues that Shiell discloses updating a queue with tag information responsive to a TLB. This is exactly what is claimed. The Applicant argues that it would be improper to modify the Reinman such that Reinman’s queue was updated based on a TLB. The Applicant argues, as rationale for why this would be improper, that Sheill teaches a decoupled arrangement, i.e., the queue is updated by a separate entity. However, this supports the conclusion that the claims are obvious. 
As an initial matter, the Examiner again notes that the claims do not recite decoupling in any way. Nonetheless, Reinman discloses, as cited above, a queue, and updating the queue. Updating the queue is also practically inherent. Renmann does not specifically disclose the queue entries include the claimed tag field. Unsurprisingly then Reinman does not disclose the tag field being updated responsive to a TLB, separate or otherwise. However, Shiell discloses a tag field which can be updated by the queue itself, when storing physical addresses which are generated by a TLB, and by the TLB, when the queue stores logical addresses which are translated to physical addresses by the TLB after the logical addresses are stored in the queue, but prior to use. Therefore, the Applicant’s arguments are deemed unpersuasive.

On pages 10-11of the response the Applicant argues, “Further, it would also not be obvious to modify the functionality of the "FTQ" or "FTB" in Reinman with the "translat[ion]" of "logical prefetch addresses into physical addresses" performed in the "prefetch control logic 23" in Shiell, because to do such would be to recouple the "branch prediction" and "instruction fetch" operations in Reinman. A problem solved by Reinman is to "decoupl[e][] the branch prediction" from "consumption by the instruction cache." Reinman, p. 338, Abstract. A similar coupling problem is also stated in paragraph 0004 of the Background of the present Application. To take the "translat[ion]" of "logical prefetch addresses into physical addresses" performed in the "prefetch control logic 23" in Shiell, to then modify the "FTQ" or "FTB" in Reinman, would be a modification in Reinman that couples / re-couples "branch prediction" with "instruction fetch" operations. This would render Reinman unsatisfactory for its intended purpose. MPEP § 2143.01.V. Thus, Applicant respectfully requests this rejection be withdrawn for at least this additional reason.”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that Shiell is unsuitable because Shiell discloses a decoupled arrangement. The Applicant then argues that modifying Reinman, which also discloses a decoupled arrangement, to utilize Sheill’s decoupled arrangement would somehow result in Reinman being recoupled. This rationale is based on the supposition that the rejection suggests modifying Reinman’s queue to perform address translation which, again, is not even claimed. But this is not what the rejection proposes. Instead, the rejection suggests it would have been obvious for Reinman’s queue to include tag information, as disclosed by Shiell, and to update the tag information based on a TLB, also as disclosed by Shiell. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 11 of the response the Applicant argues the remaining claims are allowable over the cited references for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183